Title: John Adams to Abigail Adams, 8 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 8. 1774
     
     When or where this Letter will find you, I know not. In what Scenes of Distress and Terror, I cannot foresee.—We have received a confused Account from Boston, of a dreadfull Catastrophy. The Particulars, We have not heard. We are waiting with the Utmost Anxiety and Impatience, for further Intelligence.
     The Effect of the News We have both upon the Congress and the Inhabitants of this City, was very great—great indeed! Every Gentleman seems to consider the Bombardment of Boston, as the Bombardment, of the Capital of his own Province. Our Deliberations are grave and serious indeed.
     It is a great Affliction to me that I cannot write to you oftener than I do. But there are so many Hindrances, that I cannot.
     It would fill Volumes, to give you an Idea of the scenes I behold and the Characters I converse with.
     We have so much Business, so much Ceremony, so much Company, so many Visits to recive and return, that I have not Time to write. And the Times are such, as render it imprudent to write freely.
     We cannot depart from this Place, untill the Business of the Congress is compleated, and it is the general Disposition to proceed slowly. When I shall be at home I cant say. If there is Distress and Danger in Boston, pray invite our Friends, as many as possible, to take an Assylum with you. Mrs. Cushing and Mrs. Adams if you can.
     There is in the Congress a Collection of the greatest Men upon this Continent, in Point of Abilities, Virtues and Fortunes. The Magnanimity, and public Spirit, which I see here, makes me blush for the sordid venal Herd, which I have seen in my own Province. The Addressers, and the new Councillors, are held in universal Contempt and Abhorrence, from one End of the Continent to the other.
     Be not under any Concern for me. There is little Danger from any Thing We shall do, at the Congress. There is such a Spirit, thro the Colonies, and the Members of the Congress are such Characters, that no Danger can happen to Us, which will not involve the whole Continent, in Universal Desolation, and in that Case who would wish to live?
     Make my Compliments to Mr. Thaxter and Mr. Rice—and to every other of my Friends. My Love to all my dear Children—tell them to be good, and to mind their Books. I shall come home and see them, I hope, the latter End of next Month.
     
      Adieu.
      John Adams
     
     
     
      P.S. You will judge how Things are like to be in Boston, and whether it will not be best to remove the Office entirely to Braintree. Mr. Hill and Williams, may come up, if they choose, paying for their Board.
     
    